 492DECISIONSOF NATIONAL LABORRELATIONS BOARDIt is further recommended that, unless within the prescribed period, Respondentnotifies said Regional Director, in writing, that it will comply with the foregoingRecommended Order, the National Labor Relations Board issue an Order requiringthe Respondent to take the aforesaid action.APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Steelworkers of America,AFL-CIO, or any other labor organization of our employees, by refusing torecall employees, or in any other manner discriminating against them in regardto their hire or tenure of employment or any other term or condition ofemployment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the enjoyment or exercise of rights guaranteed to them by Section7 of the Act.WE WILL offer the employees named below immediate employment at thesame or substantially equivalent positions to which they would have beenrecalled had they not been discriminated against, without prejudice to anyseniority or other rights and privileges they may have enjoyed or acquired, andmake them whole for any loss of earnings they may have suffered by reason ofthe discrimination against them:Domingo PerdomoMarguerite HawkinsHelena PaganJoseph E. RichardsonRobert L. ScottEugene AllenWillieMae HarrisonJohn ClarkMary BakerGeorge D. ThomasDonald MilbourneAll our employees are free to become or remain, and to refrain from becomingor remaining, members of the above-named or any other labor organization.NACHMAN CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. Pennypacker 5-2612, if they have any question concerning thisnotice or compliance with its provisions.UnitedAircraftCorporation(Hamilton Standard Division)andLodge 743,International Association of Machinists,AFL-CIO.Cases Nos. 1-CA-4003 and 1-CA-4023. September 11, 1963DECISION AND ORDEROn May 28, 1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report herein, finding that the Respondent engaged incertain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Intermediate Report.Thereafter, the Respondent and144 NLRB No. 56. UNITED AIRCRAFT CORP. (HAMILTON STANDARD DIV.)493General Counsel filed exceptions to the Intermediate Report and briefsin support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the additions and modifications as hereinafter set forth.1.We agree with the Trial Examiner, for the reasons stated in theIntermediate Report, that the Respondent's failure to bargain withthe Union over the wages, hours, and terms and conditions of employ-ment for the employees agreeing to participate in the training pro-gram was a violation of Section 8(a) (5) and (1) of the Act.2.The Trial Examiner found that the Respondent violated Section8(a) (3) and (1) of the Act when it refused the request of Butler J.Seedman, the union president, that he be excused from work to discussthe 8 (a) (5) charge with a Board agent. The Trial Examiner wasof the opinion that the refusal was discriminatorily motivated, becausethe "Respondent's intent and purpose in denying Seedman the re-quested time off was to retaliate for his activity in bringing to a headthe training school issue."We do not agree.The record shows that sometime before December 6, 1962, the Inter-national Union's representative, Sullivan, was informed by a Boardagent that he would be in Hartford on December 11, and wished tomeet at some convenient hour that day with all persons having in-formation relating to the 8 (a) (5) charge filed by the Union. Sullivantold the Board agent that he wished to have the Union's attorney pres-ent.After ascertaining the time that would be convenient to theUnion's attorney, Sullivan arranged a meeting with the Board agentfor the morning of the 11th at 8 o'clock. Seedman thereafter addresseda letter to the Respondent requesting that he be excused from work onDecember 11 to discuss the charge with the Board agent. Seedmandid not explain why the meeting had to be held during his workinghours,' nor did he make any representation to the Respondent that ameeting at any time other than during his regular working hourswould work a particular hardship on him.2 It is apparent that theRespondent was fully acquainted with the nature of the Board's in-vestigatory process and that the 8 a.m. time fixed for the meetingSeedman works from 7:30 a.m. to 4 p.m.s The Respondent on several occasions in the past has allowed Seedman time off becauserequiring his presence at the plant would'impose a hardship on him. Thus,when certainunion meetings cause him to be up quite late at night, the Company customarily excuseshim from work the following day. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not have been of the essence in the pursuit of the Board agent'sduty.Indeed, the record shows that Seedman did meet with theBoard agent that day after Seedman's working hours, and there isno claim that the Union's case was in any way prejudiced thereby.Because it found no reason compelling enough to justify an interrup-tion in its own business, the Respondent denied the Union's request thatSeedman be excused during his working hours.We cannot see in the circumstances of this case that the prepon-derance of the evidence clearly establishes a discriminatory motive onthe part of the Respondent. It is true that the Respondent had inthe past granted Seedman, in his capacity as union president, permis-sion to attend to union business during working hours almost withoutexception, but we cannot infer from such past consent alone that theRespondent was not justified in denying this request under the cir-cumstances here shown.Accordingly, we find that the Respondentdid not violate Section 8 (a) (3) of the Act.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, United Aircraft Cor-poration (Hamilton Standard Division), its officers,agents, succes-sors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Lodge 743, InternationalAssociation of Machinists, AFL-CIO, with respect to rates of pay,wages, hours of employment, or other conditions of employment oftrainees while assigned to a training school, said trainees being withinthe unit for which said Lodge 743 has been certified by the NationalLaborRelationsBoard as the exclusive collective-bargainingrepresentative.(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Lodge 743, InternationalAssociation of Machinists, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoice, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightThe General Counsel excepted to the Trial Examiner's failure to find that the Re-spondent's refusal to grant Seedman time off to meet with the Board agent was also anindependent violation of Section 8(a)(1) of the Act In essence,his position is that anemployee's request for time off to attend to legitimate union business is a matter of rightunder the Act, and that a denial is a violation of Section 8(a) (1) unless an employercan show good cause for refusing to grant the requestSince we have found that theEmployer had such cause when he denied Seedman's request, we find it unnecessary todiscuss any further the merits of the General Counsel's contention. UNITED AIRCRAFT CORP.(HAMILTONSTANDARD DIV.)495may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section8 (a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Lodge 743, Interna-tionalAssociation ofMachinists,AFL-CIO, as the exclusivecollective-bargaining representative of its employees in the afore-said unit, with respect to the rates of pay, wages, hours of employ-ment, or other conditions of employment of trainees while assignedto a training school, and embody any understanding reached into asigned contract.(b)Post at its plants in Windsor Locks and Broad Brook, Con-necticut, copies of the attached notice marked "Appendix." 4Copiesof such notice, to be furnished by the Regional Director for the FirstRegion, shall, after being signed by a representative of the Respond-ent, be posted immediately upon the receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.IT IS IT RTHER ORDERED that the complaint insofar as it alleges thatthe Respondent violated Section 8(a) (3) and (1) be, and the samehereby is, dismissed.' In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "A Decision and Order" the words "ADecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT refuse to bargain collectively with Lodge 743,International Association of Machinists, AFL-CIO, as the cer-tified exclusive collective-bargaining representative of the unitwhich has been found to include trainees, with respect to rates ofpay, wages, hours of employment, and other conditions of em-ployment of such trainees while assigned to our training school. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Lodge743, International Association of Machinists, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a) (3) of theNationalLabor Relations Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL upon request, bargain collectively with Lodge 743,International Association of Machinists, AFL-CIO, as the ex-clusive collective-bargaining representative of our employees inthe aforesaid unit, with respect to the rates of pay, wages, hoursof employment, or other conditions of employment of our traineeswhile assigned to the training school, and embody any under-standing reached into a signed agreement.UNITED AIRCRAFT CORPORATION (HAMILTONSTANDARD DIVISION),Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,24 School Street, Boston,Massachusetts,TelephoneNo.523-8100, if they have any question concerning this notice or com-pliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding heard before Trial Examiner Joseph I. Nachman,atHartford,Connecticut, on February 19, 1963,involves allegations that Respondent,UnitedAircraft Corporation (Hamilton StandardDivision),herein calledUnited or Com-pany, violatedSection8(a)(5), (3),and (1)of the National Labor Relations Act,as amended,herein calledthe Act.'All partieswere represented at the hearing and were afforded the opportunity topresent evidence,to examine and cross-examine witnesses,and to argue orallyon therecord.Oral argument was waived.The GeneralCounsel and Respond-ent each filed abrief, which briefshave been duly considered.1In Case No. 1-CA-4003, the charge was filed November29, 1962,and a complaintthereon issued January 11, 1963. In Case No. 1-CA-4023, the original charge was filedDecember 19, 1962, and amended January 18, 1963. The cases were then consolidated andan amendedcomplaint on both chargesissuedFebruary 1, 1963. UNITED AIRCRAFT CORP. (HAMILTON STANDARD DIV.)497Uponthe entire record in this case,including my observation of the witnesses,I make the following:1.FINDINGS OF FACT 2A. The 8(a)(5) chargeAmong the plants operated by Respondent are those known as the Windsor Locksplant and the Broad Brook plant. In July 1941, Lodge 743, International Associa-tion of Machinists, AFL-CIO, herein called the Union, was certified as the repre-sentative of the Company's production and maintenance employees?WhetherRespondent then had in its employ "trainees" of the type hereinafter referred to,does not appear.The evidence does show that during World War II, the Company'sPratt & Whitney division operated a school for trainees and employees from theCompany's Hamilton Standard Division at times attended that school. Since theend of World War II, Respondent has employed no trainees of the type hereafterreferred to, nor did it operate a training school until the events hereafter referredto.Since the certification seven contracts between the Company and the Unionhave been executed .4The first contract following the certification, executed July 16,1941, described the unit as embracing "all hourly rated employees engaged in produc-tion and maintenance," and provided for the exclusion ofinter alia"apprentices,trainees [and] studentsAlthough the description of the unit in the severalcontracts which followed the one of July 16, 1941, has varied somewhat, it hassince February 12, 1954, been substantially the same as in the current contractwhich described the unit as:all production and maintenance employees, including working leaders andallhourly rated technicians in the chemical, rubber, metallurgical, vibration,and electronics laboratories at the [Company's plant], but shall exclude execu-tives, professional employees, salaried technicians in the engineering depart-ment, foremen's clerks who have access to confidential information, draftsmen,plant production employees, medical department employees, salaried office andsalaried clerical employees, outside servicemen, truckdrivers, watch engineers,group supervisors, and all other supervisors as defined in the National LaborRelationsAct, as amended.It thus appears that neither the certification, nor any of the contracts executed onor after August 25, 1942, makes any reference to "trainees," "school trainees," or"students," the classification directly involved in this proceeding.In October 1962, the Company posted on its bulletin board a notice to the effectthat it was instituting a "Limited Production Machinist Training Program" (hereincalled training school), to provide itself with a pool of trained machinists.Theprogram, which contemplated a 22-week training period,5 was open to all employeesmeeting the necessary qualifications,as well as to outside applicants.Although notso stated in the notice, those successfully completing the training course would beassigned, as needed, to the limited production department.6Those failing to satis-factorily complete the training course would, except in unusual situations, revert tothe job held prior to being selected for training.?2NO issue of commerce or labor organization is involved.The complaint alleges, andthe answer admits, facts necessary to establish both elements.I so find8 The certification described the unit as"The production and maintenance employeesof [the Company], including group leaders and minor supervisory employees devoting partof their time to actual production, but excluding executives,engineers,technicians in theexperimental department,guards,salaried employees,main office clerical help, foremen,assistant foremen, and all other supervisory employees devoting a major part of theirprogram to supervising as distinguished from actual production."AThe several contracts were executed July 16, 1941, August 25, 1942, February 2, 1945,October 21, 1946, June 9, 1948, December 22, 1950, February 12, 1954, December 12, 1955,April 18, 1958, August 8, 1960, and the current one on April 21, 1962. The recognitionprovisions in each of these contracts is in evidence.5 Fifteenweeks of a combination of classroom work and machine operation in themachine school training area, and the final 7 weeks in on-the-job training in the limitedproduction department,but still under the supervision of an instructor from the trainingschool.0 The limited production department is intermediate between experimental work and fullproduction. In that departmentitems areusually made in small lots.When a substantialorder is obtained, the work is done in the machinery department for full production.a Trainees attending the training school are not to be confused with "trainees" in thevarious departments,including the limited production department.The latter work on 498DECISIONS OF NATIONALLABOR RELATIONS BOARDShortly after Respondent posted the aforesaid notice, Union President Butler J.Seedman conferred with James E. Vandervoort, Respondent's personnel manager,relative to the posted notice.Vandervoort took the position that employees ac-cepted for the training school would, during the 22-week term thereof, be outsidethe bargaining unit for which the Union is the certified representative, not entitledto any of the benefits of the contract, and that while attending he school would notbe subject to "checkoff" as provided in the contract.With respect to the com-pensation of those selected for the training school, Vandervoort stated that a rateof $2.17 to $2.37 per hour had been fixed, and that persons earning less would beraised to that rate upon entering the school, while those earning more would bereduced to that rate.Seedman insisted that the mere transfer of an employee tothe training school for a temporary training period did not remove that employeefrom the unit, and that the Union wished to discuss with the Company the wages,hours, and terms and conditions of employment of the "trainees" while assigned tothe training school.Vandervoort, however, remained adamant in his positionthat while attending the training school, the "trainees" were outside the bargainingunit, and that the Company would deal with them accordingly.The following day,Seedman again met with Vandervoort, reiterated the Union's position with respectto the training school, and stated that if the Company insisted on proceeding astheretofore indicated, the Union would have to take all steps necessary to protectits position.Vandervoort asked, "Do you mean you are going to take us to court,"and Seedman reiterated that the Union would do what it considered necessary.Vandervoort insisted that the school would start November 5, as set forth in theposted notice.On November 12, 1962, Seedman wrote Vandervoort referring totheir two previous conversations concerning the school, and asked to be advisedwhether the Company would recede from its position that employees attending theschool were for the period of such attendance, removed from the unit.Respondentdid not reply to that letter.On November 29, 1962, the Union filed the instant8 (a) (5) charge.B. The 8(a)(3) chargeSometime between November 29 and December 6, 1962, Attorney Norman Zankel,on the staff of the Board's Boston Regional Office, and to whom the aforementioned8(a) (5) charge had been assigned for investigation, telephoned John R. Sullivan,an IAM Grand Lodge representative assigned to Lodge 743, and stated that he(Zankel) would be in Hartford on December 11, and wished to meet at some con-venient hour that day with all persons having information relative to the chargewhich the Union had filed. Sullivan stated that he wished to have Zeman, theUnion's attorney, present at the proposed meeting, and would have to call Zankelback relative to the hour.After ascertaining Zeman's convenience, Sullivan calledZankel and advised that the meeting had been arranged for 8 a.m., December 11, 1962.On December 6, 1962, a letter, over the signature of Union President Seedman,was directed to Personnel Manager Vandervoort, requesting that Seedman be ex-cused from work on December 11 to attend the meeting with Board Agent Zankelrelative to the "unfair labor practice charge against Hamilton Standard re TraineeProgram." 8This letter apparently came to the attention of the personnel depart-ment on December 10. On that day Union President Seedman, while conferringwith Assistant Personnel Manager Kristopik on other matters, saw the letter ofDecember 6 and asked Kristopik if he was going to comment on it. Kristopikasked Seedman if he would agree that the requested absence was for union affairs,as distinguished from personal affairs, and hence outside the jurisdiction of theforeman.Seedman agreed that this was correct, and that he had, for that reason,directed his request to the personnel department instead of his foreman.Kristopikthereupon told Seedman that the request was denied. Seedman did not ask, nordid Kristopik give, any reason for the Company's decision. Seedman did not takethe time off, but did meet with Zankel on December 11, after work.9 The GeneralCounsel contends that Respondent's refusal to grant Seedman the time off as re-the production floor and receive "on-the-job" training for their specific job : while theformer received their training in a school where they are trained generally to be superiorcraftsmen and they perform no production operations.The "on-the-jab" trainees are not1n7olved in this proceeding, as the Company concedes that they are in the unit and arein all respects subject to the contract with the Union.8 The reference in this letter to Zankel's conducting a "preliminary hearing" is anobvious error which clearly did not mislead the Company. As Sullivan testified, this wassimply his choice of language.9Seedman's hours of work are from 7:30 a.m. to 4 p m. UNITED AIRCRAFT CORP. (HAMILTON STANDARD DIV.)499quested in the letter of December 6, was at least, in part,discriminatorilymotivated,and hence a violation of Section 8(a) (3) and(1) of the Act.Respondent's position on this aspect of the case is thatthe Companyis engagedalmost entirely in defensework;that Seedmanand the fellow workersin his depart-ment are skilled and inshort supply, which required that they work considerableovertime;that Seedman was, with Respondent's approval,frequentlyabsent for avariety ofreasons including presiding at union meetings and transacting other unionbusiness,and that such requests for leave wereapprovedby Respondent both beforeand after the request here involved;and that it denied this request for leave, notbecause Seedman could not be spared from his work,but because Respondent didnot regard the reason for the requested absence as adequate,when balanced againstthe Company'sneeds for his services.PersonnelManagerVandervoortadmittedthat, had Seedmanpresented whathe (Vandervoort)regarded as a legitimate reasonfor the requested leave, such request would have been granted.Respondent alsoargues that the conferencewith Zankelwas arranged without regard to the interestsof the Company, and without any effortto arrangethe meetingat a timethat wouldnot interfere with Seedman'swork schedule,and pointsto the factthat Seedmandidmeet with Zankel after working hours and apparently conferredwith him tothe full extentnecessary.The contractbetween theCompany and the Unionhas no provision for the releaseof employees to attend to union business.Prior toVandervoort'sbecoming per-sonnel director on January 1, 1960, Seedman,who has beenpresidentof the Unionfor about 10 years,had an understandingwiththe then PersonnelDirectorSullivan,thathe and otheremployees be granted time off totransactspecified business forthe Union.Seedman sought tomakethe same arrangementwith Vandervoort, butthe latter declined to enter into any general agreement statingthat he preferred topass oneachrequest as it arose.The evidencealso shows that inJune 1962,Seedman requested time off to attenda conference in Washington,D.C., as a representativeof labor.1°The requested leavewas denied,but Seedman neverthelesstook thetime off, and upon his return to workwas suspendedfor 3 days.The suspension was made the subject ofa grievancewhichwent to arbitration and resulted in a decisionthatthe suspension was un-justified.liAlso, in November 1962,Seedman was again suspended for failing toreport toworkone morning,having left town the preceding evening and due to allegedtransportation difficulties was unable to returnfor work.This suspension became thesubject of arbitration,but hadnot beendecided atthe time of the hearing herein.II.CONCLUSIONARY FINDINGSA. The 8(a)(5) chargeThe principal issue on this aspect of the caseiswhether or not the "schooltrainees,"while engaged in such training,are within the unit for which Lodge 743isadmittedlythe certified and recognized bargaining representative.The certifica-tion doesnot, by itsterms, exclude traineesfrom the scope of the unit,and it hasbeen the general practiceof theBoard to include them in the unit when a questionregarding their inclusion has been raised.See,for example,Kearney & TreckerCorporation,121 NLRB 817;Republic Flow Meters Company,72 NLRB 296. Inthe last-mentioned case, where the traineesattendeda school, the Board foundthem to bea part of the residual production and maintenance unit, rather than inthe unitof tool-and-die makers and apprentices,in whose department the traineesworked.Itwould appear, therefore,that the traineesinvolved would normally beregardedby theBoardas a part ofthe unitfor which the Unionis the certifiedrepresentative.In supportof its argumentfor a contraryresult,Respondentrelies upon the Board'sdecisioninUnited Aircraft Corporation, Pratt & Whitney Aircraft Division,124NLRB392.In that case, the union involved 12 was certifiedinApril 1952 for ato Seedman testified that this request was for personal,as distinguished from union,businessThe distinction between the two, according to Seedman, is that when he takestime off for union business,the Union compensates him for the time lost; if he Is notso compensated,it is for personal business."Thearbitratordirected the Companyto destroythe suspension noticesand to paySeedman for the time lost.The basis for the arbitrator's decision does not appear in theevidenceThe Companycomplied with this decision.z2The certified union in that case wasthe UAW whichrepresented the employees of thePratt & WhitneyNorth Haven,Connecticut,plant.727-083-64-vol. 144-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance unit. In March 1959, the certified union petitioned theBoard for clarification of the certification, contending that "in plant trainees" werea part of the unit.The Board denied the petition. It is clear, however, that theBoard's decision in that case was based on the following facts: (1) Not only did thestipulation for certification on consent election fail to mention the trainees, but therecord in the election proceeding showed that the trainees were not included on theagreed list of eligible voters, and made no attempt to vote in the election subsequentlyheld; (2) that in practice the employer, with the acquiescence of the union, dealt withthe trainees as being outside the scope of the unit; and (3) during negotiations forone of the several contracts, the union proposed modification of the unit descriptionto include "trainees and apprentices," but when the employer refused to agree to thismodification, the union agreed to a contract which did not include the disputedclassifications.Itwas for these reasons that the Board concluded [ at p. 3941:that in-plant trainees were not included in the stipulated and Board-certified unit, and have not at any time since the Board certification been in-cluded in the bargaining unit ... .The factors relied on by the Board inPratt & Whitney, supra,are absent in theinstant case.There is no showing that (1) it was the intent of the parties to excludetrainees from the unit as stipulated at the time of the election; or (2) the issue wasraised during contract negotiations and then abandoned it. In fact, a contrary in-ference is virtually dictated by the fact that prior to November 1962 Respondent hadno trainees of the type involved here, and when the issue first arose between theparties in October 1962, the Union stated its position and at all times since has stead-fastly maintained it.13There is, therefore, no predicate for a finding that the Unionbargained away or waived its interest in the issue, or that the establishment andmaintenance of the training school was solely a matter of management prerogative.SeeThe Press Company, Incorporated,121 NLRB 976;Proctor Manufacturing Cor-poration,131 NLRB 1166, 1170. For these reasons, I conclude thatPratt & Whitney,supra,is inapposite here.Respondent does not deny that it has failed and refused to recognize the Union asthe collective-bargaining representative of the trainees involved, or to bargain withthe Union regarding the wages, hours, and terms and conditions of employment ofsaid trainees while assigned to the training school.Having found that the traineesare a part of the unit for which the Union was certified, it necessarily follows thatby such failure and refusal Respondent violated, and continues to violate, Section8(a)(5) and (1) oftheAct. Isofind.B. The 8(a)(3) chargeIt is not open to question that the Act does not circumscribe the normal exerciseby management of the right to determine when, if at all, and if so, for what reasons,itwill permit employees to be absent from work. ;Nor is the Board authorized bythe Act to inquire into the reasonableness of the employer's decision in that regard.On the other hand, an employer may not, under the guise of exercising managementprerogatives, interfere with the right of his employees to engage in activities protectedby Section 7 of the Act, or discriminate against them with respect to their tenure orterms and conditions of employment.The issue on this aspect of the case, therefore,turns on Respondent's motive in denying Seedman time off as requested in the Union'sletter of December 6.Stratford Furniture Corporation,96 NLRB 1031, enfd. 202F. 2d 884 (C.A. 5);Chautauqua Hardware Corporation,103 NLRB 723, enfd. 208F. 2d 750 (C.A.2); Superior Company, Inc.,94 NLRB 586, enforcement denied199 F. 2d 39 (C.A. 6).The evidence shows that while Respondent has in the past denied Seedman's re-quest for time off, such requests were for what may be regarded as of a personalnature, or concerned matters which were merely of general interest in the cause oflabor.There is no evidence that Seedman was ever denied permission to be absentfor the purpose of transacting business in which Lodge 743 had a specific and directinterest.With respect to matters of the last-mentioned nature, Respondent appar-ently granted leave whenever it was requested.Even in the instant case, PersonnelDirector Vandervoort admitted that there was nothing unusual about its productionschedules of requirements that necessitated denial of the request and that Seedmanwould have been granted the time off had there been presented what RespondentisRespondent concedes in its brief that the reason for eliminating from the recognitionclause the exclusion for "apprentices, trainees and students," after the 1941 contract, wasthat Respondent then had no such persons in its employ. UNITED AIRCRAFTCORP.(HAMILTON STANDARD DIV.)501regarded as a legitimate reason for the request.With respect to matters whichdirectly concerned Lodge 743, as distinguishable from matters involving unionsgenerally, there is no evidence that Respondent had prior to this occasion concerneditselfwith the "legitimacy" of the reason for the requested time off, or the specificnature of the union business to be transacted.This change in Respondent's attitude,Vandervoort's question put to Seedman when the latter disclosed his purpose toactively pursue the issue regarding the training school, "Do you mean you are goingto take us to court," and my observation of the demeanor of the witnesses whiletestifying, convince me, and I find, that Respondent's intent and purpose in denyingSeedman the requested time off was to retaliate for his activity in bringing to a headthe training school issue.14Accordingly, Respondent's denial of the requested leaveinterfered with, restrained, and coerced Seedman in the exercise of his Section 7rights.In view of the long practice to grant Seedman and apparently other unionofficials time off to attend to business for the Union, Respondent's change in thatpractice, for the purpose as above found, constituted discrimination against Seed-man with respect to a term or condition of his employment, necessarily discouragingmembership in the Union, within the meaning of Section 8(a)(3) and (1) of theAct.15III.CONCLUSIONS OF LAW1.United Aircraft Corporation (Hamilton Standard Division), is an employerengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.2.Lodge 743, International Association of Machinists, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By failing and refusing to recognize Lodge 743 as the collective-bargainingrepresentative of employees attending its training school, and by failing and refusingto bargain with Lodge 743, concerning the wages, hours, and terms and conditions ofemployment of employees while attending such training school, Respondent refusedto bargain collectively with the Union as the exclusive collective-bargaining repre-sentative of said employees, and thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.4.By denying Seedman's request for time off with the intent and purpose of re-taliating against him and the Union for pursuing and pressing the training schoolissue,Respondent interfered with, restrained, and coerced Seedman in the exerciseof rights guaranteed to him by Section 7 of the Act, and discriminated against Seed-man with respect to a term or condition of his employment, to discourage membershipin Lodge 743, and thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.IV.THE REMEDYHaving found that Respondent engaged in unfair labor practices as above set forth,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction, set forth below, designated to effectuate the policies of the Act. I am notrecommending any backpay for Seedman because there no evidence that he lostany time from work by reason of discrimination against him.[Recommended Order omitted from publication I"The General Counsel Introduced in evidence a complaint issued November 28, 1962,against Respondent, alleging a violation of Section 8(a) (5) by Respondent's refusal tofurnish the Union data relating to performance ratings (Case No. 1-CA-3944).OnJanuary 31, 1963, the Regional Director withdrew that complaint and refused to issueanother oneThat ruling was appealed to the General Counsel who subsequently sus-tained the Regional Director.The General Counsel argues that the only reason for thedenial of Seedman's request for time off, the denial coming as it did little more than2weeks after issuance of that complaint, was Respondent's animus toward Seedman andthe UnionI regard this argument as tenuous, and reject it. Accordingly, I have giventhis exhibit no consideration In reaching my conclusion above set forth16 Standard Packaging Corporation, Royal Lace Paper Division,140 NLRB 628, reliedon by Respondent, is not applicable here.There the Board sustained the Trial Examiner'sfindings that the employer's conduct In that case was not in reprisal for the protectedactivity in which the employees had engaged, but was "motivated solely by the com-plainant's absence from the plant in disregard of orders " Illy conclusion here is that thedenial of leave was in reprisal against Seedman because be had engaged in certain pro-tected activity, as above set forth.